Case: 08-20619     Document: 00511157266          Page: 1    Date Filed: 06/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 28, 2010

                                       No. 08-20619                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff – Appellee
v.

EVERARDO FLORES-CASTANEDA,
                                                   Defendant – Appellant




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-105-1


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
EDITH BROWN CLEMENT, Circuit Judge:*
        Appellant Everardo Flores-Castaneda pleaded guilty to conspiracy to
transport and harbor undocumented aliens within the United States. Pursuant
to his plea agreement, Castaneda reserved the right to challenge the district
court’s denial of his motion to suppress. We affirm.
                           FACTS AND PROCEEDINGS
        The facts of this alien smuggling case are particularly disturbing.
Immigration and Customs Enforcement Agent Sylvia Snyder was contacted on



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-20619   Document: 00511157266      Page: 2   Date Filed: 06/28/2010

                                 No. 08-20619

January 4, 2008, by a woman who claimed that alien smugglers had called her
and demanded money for the release of her Brazilian relative, whom the
smugglers were holding. The smugglers told the woman that her relative was
tied to a tree and would be killed if they did not receive their money. A phone
trace revealed that the call originated from Mexico. The woman called Snyder
several days later to say that the smugglers had repeated their demands and
that she could hear her relative being beaten at the other end of the line. That
same day, Snyder received a call from another woman who claimed that she had
received calls from alien smugglers threatening to kill her sister and uncle, as
well as the wife and child of another man. The calls originated from the same
phone number.
      In February, both women separately called Snyder to say that the alien
smugglers had advised them that their relatives were in the United States. The
women were given two new phone numbers at which they were told their
relatives could be reached. Both numbers had Houston area codes. By 12:30 p.m.
that day, Snyder obtained subscriber information for the new phone numbers
and a court order for tracking information. At 1:00 p.m., she dispatched teams
to two residences at Hayes Street and Sela Lane in Houston. Snyder did not
attempt to obtain a search warrant because of time constraints.
      The first team went to the Sela Lane home of Flores-Castaneda to conduct
a “knock and talk” investigation and obtain consent to search the home. A
Spanish-speaking agent approached the home, accompanied by another agent,
while the other members of the team surrounded the house, some several feet
behind the two agents and others spread out around the house. One of the
agents at the door had his gun drawn but pointing down to the ground and
hidden behind his leg. The agents knocked on the door and identified themselves
as police officers in both English and Spanish. An individual answered that he
was coming to the door but that he had to get dressed. The agents later testified

                                       2
   Case: 08-20619     Document: 00511157266      Page: 3    Date Filed: 06/28/2010

                                   No. 08-20619

that they heard movement inside the house and grew concerned that the man
was obtaining a weapon or destroying evidence.
      After approximately two minutes, Flores-Castaneda opened the door. The
agents asked Flores-Castaneda to step outside and requested consent to search
his home. Flores-Castaneda asked whether the officers had a warrant and
declined to consent to a search. As the discussion continued, the agent who had
his gun drawn observed a second individual within the house. The agent asked
the man to come to the door but the man turned and ran into the interior of the
home. Fearing that the man was attempting to obtain a weapon, the agents
rushed the house. Once inside, the agents discovered firearms and 17
undocumented aliens, including several of the relatives of the women who had
first alerted Snyder. A search of the second house uncovered more hostages and
lead to further arrests.
      Flores-Castaneda was charged in a one-count indictment with conspiring
to transport and harbor undocumented aliens. He filed a motion to suppress all
evidence seized in connection with the search of his home, arguing that the
evidence was unlawfully obtained because the agents did not have a warrant,
and manufactured any exigent circumstances that justified the arrest and
search. Though Flores-Castaneda did not testify, the district court heard witness
testimony and oral argument, made extensive findings of fact crediting the
testimony of the agents, and denied the motion. Flores-Castaneda pleaded
guilty, reserving the right to challenge on appeal the denial of his motion to
suppress. The district court sentenced Flores-Castaneda to a 24-month term of
imprisonment and a three-year term of supervised release. This appeal followed.
                           STANDARD OF REVIEW
      “In an appeal of a denial of a motion to suppress evidence, ‘we review the
district court’s factual findings for clear error and its legal conclusions, including
its ultimate conclusion as to the constitutionality of the law enforcement action,

                                          3
     Case: 08-20619   Document: 00511157266    Page: 4   Date Filed: 06/28/2010

                                  No. 08-20619

de novo.’” United States v. Harris, 566 F.3d 422, 433 (5th Cir. 2009) (quoting
United States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002)). “The evidence
presented at the suppression hearing must be viewed in the light most favorable
to the prevailing party.” Id. The presence of exigent circumstances is a finding
of fact, which is reviewed for clear error. See United States v. Howard, 106 F.3d
70, 74 (5th Cir. 1997); United States v. Richard, 994 F.2d 244, 248 (5th Cir.
1993). “A finding of fact is clearly erroneous ‘when although there is evidence to
support it, the reviewing court on the entire evidence is left with a firm and
definite conviction that a mistake has been committed.’” In re Missionary Baptist
Found. of Am., Inc., 712 F.2d 206, 209 (5th Cir. 1983) (quoting United States v.
U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). When a district court bases its
ruling on a motion to suppress on oral testimony, “the clearly erroneous
standard is particularly strong since the judge had the opportunity to observe
the demeanor of the witnesses.” United States v. Dortch, 199 F.3d 193, 201 (5th
Cir. 1999) (quoting United States v. Shabazz, 993 F.2d 431, 438 (5th Cir. 1993)).
                                 DISCUSSION
        The Fourth Amendment provides that “[t]he right of the people to be
secure in their persons . . . and effects, against unreasonable searches and
seizures, shall not be violated, and no Warrants shall issue, but upon probable
cause.” U.S. C ONST. amend. IV. A warrantless intrusion into an individual’s
home “is presumptively unreasonable unless the person consents or probable
cause and exigent circumstances justify the encroachment.” United States v.
Gomez-Moreno, 479 F.3d 350, 354 (5th Cir. 2007). The Government bears the
burden of proving that a warrantless search or seizure was valid. Id.
A.      Exigent Circumstances
        The parties do not dispute that there was probable cause for the
warrantless entry. Rather, they dispute whether there were exigent
circumstances that were not manufactured by the agents.

                                        4
   Case: 08-20619    Document: 00511157266      Page: 5    Date Filed: 06/28/2010

                                  No. 08-20619

      The exigent circumstances exception to the Fourth Amendment applies
“where the societal costs of obtaining a warrant . . . outweigh the reasons for
prior recourse to a neutral magistrate.” United States v. Rodea, 102 F.3d 1401,
1404 (5th Cir. 1996) (internal quotation marks and citation omitted). Such
circumstances may exist if law enforcement officers reasonably fear for their
safety or if firearms are present, United States v. Hicks, 389 F.3d 514, 527 (5th
Cir. 2004), or if officers need to assist persons who are seriously injured or
threatened with serious injury, United States v. Troop, 514 F.3d 405, 409 (5th
Cir. 2008). However, the individual must be in need of immediate aid. Id. at 410.
      There is no set formula for determining when exigent circumstances will
justify a warrantless entry. United States v. Blount, 123 F.3d 831, 837 (5th Cir.
1997) (en banc). However, we have previously considered, among other factors,
“(1) the degree of urgency involved and the amount of time necessary to obtain
a warrant; (2) the reasonable belief that contraband is about to be removed; (3)
the possibility of danger to the police officers guarding the site of contraband
while a search warrant is sought; (4) the information indicating that the
possessors of the contraband are aware that the police are on their trail; and (5)
the ready destructibility of the contraband and the knowledge that efforts to
dispose of it and to escape are characteristics in which those trafficking in
contraband generally engage.” United States v. Mata, 517 F.3d 279, 287 (5th Cir.
2008); see also Gomez-Moreno, 479 F.3d at 354-55 (applying the factors in an
alien smuggling case).
      In this case, agents testified that (1) a cell phone associated with the alien
smugglers was inside the residence, (2) alien smugglers generally employ guns
in their trade; (3) after the agents knocked on the door, they heard movement
inside but Flores-Castaneda did not open the door for approximately two
minutes, which seemed long to the officers; and (4) a man inside the residence
spotted the agents, turned, and ran back into the interior of the house despite

                                         5
     Case: 08-20619   Document: 00511157266    Page: 6   Date Filed: 06/28/2010

                                  No. 08-20619

the agent’s request for the man to return to the door. The agent who entered the
house believed that the man was likely running to get a gun. The district court
credited this testimony and found that the officers and hostages were in
imminent danger, which danger justified the warrantless entry. This finding is
not clearly erroneous.
B.      Manufactured Exigency
        Flores-Castaneda argues, however, that the exigent circumstances were
created by the agents, who therefore cannot use them to justify their warrantless
entry. See United States v. Hearn, 563 F.3d 95, 106 (5th Cir. 2009); see also
United States v. Webster, 750 F.2d 307, 327-28 (5th Cir. 1984); United States v.
Thompson, 700 F.2d 944, 949-51 (5th Cir. 1983). “When determining whether
the government created the exigent circumstances, this Court considers not just
the motivation of the officers, but also the reasonableness and propriety of the
investigative tactics that created the exigency.” Hearn, 563 F.3d at 106.
        “Federal courts have recognized the ‘knock and talk’ strategy as a
reasonable investigative tool when officers seek to gain an occupant’s consent to
search or when officers reasonably suspect criminal activity.” United States v.
Jones, 239 F.3d 716, 720 (5th Cir. 2001). However, a knock and talk is not
reasonable when officers know that criminal activity is taking place inside a
home and “[w]arrantless entry [is] a foregone conclusion the instant the agents
reveal[] themselves.” United States v. Munoz-Guerra, 788 F.2d 295, 298 (5th Cir.
1986). When agents have secured a location where they know criminal activity
is taking place, and there is time to obtain a warrant, a knock and talk will not
be reasonable because officers know that approaching the location will create
exigent circumstances by causing the suspects to flee or destroy evidence.
Richard, 994 F.2d at 248-49.
        We have tended to analyze “manufactured exigency” cases on the ground
of foreseeability. That is, we ask whether it was foreseeable to the officers that

                                        6
   Case: 08-20619    Document: 00511157266      Page: 7   Date Filed: 06/28/2010

                                  No. 08-20619

approaching the location would cause the suspects to flee or destroy evidence.
Perhaps the best example is in Thompson, where agents made a warrantless
entry into a home when an officer, working undercover, was recognized by one
of the suspects. 700 F.2d at 951. We remanded for a factual determination of
whether the dangerous situation was inadvertent or whether the officer
deliberately put himself in a situation where it was foreseeable he would be
recognized. Id.; see also United States v. Scheffer, 463 F.2d 567, 574-75 (5th Cir.
1972), cert. denied sub nom. Stecher v. United States, 409 U.S. 984 (1972)
(exigent circumstances manufactured when agents controlled timing of drug
buy). By contrast, we have upheld warrantless entries when the agents were
reacting to exigent circumstances they could not have foreseen. See, e.g., Hearn,
563 F.3d at 105-07 (officers did not manufacture exigent circumstances when
suspect opened hotel door several doors down as officers attempted to enter
wrong room); United States v. Newman, 472 F.3d 233, 239 (5th Cir. 2006)
(exigent circumstances not manufactured when suspect bolted out of front door
and jumped over six-foot tall fence as officers were approaching for knock and
talk). This foreseeability element explains our emphasis on whether officers
made a show of force, since if the officers truly were uncertain about whether
criminal activity was taking place inside a house, they would not approach it
with guns drawn. See, e.g., Gomez-Moreno, 479 F.3d at 356 (exigent
circumstances manufactured when officers “created a show of force when ten to
twelve armed officers met at the park, drove to the residence, and formed two
groups—one for each of the two houses—with a helicopter hovering overhead
and several officers remaining in the general area surrounding the two houses”).
      In this case, the district court made findings of fact and determined that
the knock and talk was reasonable because Flores-Castaneda showed no
inclination to run but came to the porch and spoke with the officers, and also
that no show of force was made since there was no demand to “open up” or

                                        7
   Case: 08-20619    Document: 00511157266      Page: 8    Date Filed: 06/28/2010

                                   No. 08-20619

visible brandishing of weapons. United States v. Flores-Castaneda, 2008 WL
2074060 at *2-3, 5 (S.D. Tex. May 14, 2008). The district court explicitly found
that, though the officers had a suspicion of criminal activity in the house, “[t]hey
did not know, however, if the hostages were still at the residence and so they
needed to investigate further.” Id. at *5. The district court found that the exigent
circumstances were created by the second man spying the officers and retreating
into the house in a manner that suggested he might be retrieving a weapon. Id.
      There is obviously a plausible counter-narrative, since an agent did
unholster his weapon before knocking on the door (though he did not display it)
and the officers clearly suspected that this was the “stash house” where hostages
were being held. The facts of this case are less benign than in other cases where
we have affirmed the reasonableness of a knock and talk investigation. There is
evidence to support a finding of unreasonableness, and were we hearing this
case in the first instance we might well find this search to be unreasonable.
Nonetheless, given the district court’s credibility determinations and findings of
fact, when we view the “entire evidence,” we are not “left with a firm and definite
conviction that a mistake has been committed.” In re Missionary Baptist Found.
of Am., Inc., 712 F.2d at 209. Accordingly, we affirm.
                                 CONCLUSION
      The judgment of the district court is AFFIRMED.




                                         8